EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (No.333-132181 andNo. 333-159750) and S-8 (No.333-132170, No.333-123271, No.333-117619, No.333-143303, No.333-147064, No. 333-150294, No. 333-157727 and No. 333-162765) of NetLogic Microsystems, Inc. of our report dated February 24, 2010relating to the financial statements, financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in this Form10-K. /s/
